Citation Nr: 0612445	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-29 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.

2.  Entitlement to service connection for a right ankle 
disability, on a direct basis or as secondary to a service-
connected left ankle disability.

3.  Entitlement to an increased rating for a service-
connected left ankle disability, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to March 
1957.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an October 2001 decision by the RO in 
Boston, Massachusetts that denied service connection for 
residuals of a cold weather injury.  This case also comes to 
the Board on appeal from a May 2003 rating decision which 
denied service connection for a right ankle disability and 
denied an increase in a 10 percent rating for a service-
connected left ankle disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of any 
evidence that is necessary to substantiate his claim, as well 
as the evidence VA will attempt to obtain and which evidence 
he is responsible for providing.  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Initially, the Board notes that the veteran has not received 
adequate VCAA notice with respect to the claim for an 
increased rating for a left ankle disability.  The RO's 
September 2002 letter to the veteran does not properly advise 
him of any evidence that is necessary to substantiate his 
claim for an increased rating.  Id.; 38 C.F.R. § 3.159 
(2005).

With respect to the claims for service connection, during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  This case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.   

The veteran contends that he incurred a cold injury during 
military service in Korea.  Governing law provides that the 
Korean Conflict lasted from June 27, 1950 to January 31, 
1955.  The veteran served on active duty from May 1955 to 
March 1957.  His service personnel records are not on file, 
and should be obtained, to determine whether the veteran was 
stationed in Korea during service.  The veteran is advised 
that he may submit evidence demonstrating that he was exposed 
to cold during service.  38 U.S.C.A. § 5103(a) (West 2002).

With respect to the veteran's claim for service connection 
for a right ankle disability on a direct basis or as 
secondary to the service-connected left ankle disability, the 
Board finds that a medical examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The RO should schedule the veteran for a VA examination to 
determine the etiology of any current right ankle disability.

With respect to the veteran's claim for an increased rating 
for a left ankle disability, the Board finds that given the 
length of time since the last VA examination in September 
2002, another VA examination is warranted to determine the 
current level of severity of this disability.  38 U.S.C.A. 
§ 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  Ongoing 
medical records should also be obtained.  U.S.C.A. § 
5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c) (2005); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Finally, the Board notes that the RO received additional 
pertinent medical evidence after the claim was certified to 
the Board.  As this claim is being remanded for other 
reasons, the RO should also review this additional evidence 
and issue a supplemental statement of the case.  See 
38 C.F.R. §§ 19.31, 19.37, 20.1304 (2005). 

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should send the veteran a VCAA 
letter regarding his claims for direct 
service connection for residuals of a 
cold injury, for direct or secondary 
service connection for a right ankle 
disability, and for an increased rating 
for the service-connected left ankle 
disability.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for residuals of a cold 
injury, a left ankle disability, or a 
right ankle disability since separation 
from service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

3.  The RO should contact the National 
Personnel Records Center (or other 
appropriate records repository) and 
attempt to obtain the veteran's service 
personnel records.

4.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of his 
left ankle disability, and to determine 
the etiology of any current right ankle 
disability.  The examiner should review 
the claims file, and the examination 
report should reflect that this was done.  
All necessary tests should be performed, 
including X-ray studies.  The examination 
report should include the following:

a.  The examiner should opine as to 
whether it is at least as likely as not 
that any current right ankle disability 
was incurred during service, or was 
caused or permanently worsened beyond the 
normal progression of the disorder by the 
service-connected left ankle disability.  

b.  Range of motion studies of the left 
ankle should be performed, and the 
examiner is requested to state the normal 
range of motion of the ankle.  The 
examiner should identify and assess any 
objective evidence of pain.

c.  With respect to the left ankle, the 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

5.  The RO should then re-adjudicate the 
claims on appeal.  If the claims are 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

